Title: To Thomas Jefferson from James Burnham, 15 February 1803
From: Burnham, James
To: Jefferson, Thomas


          
            Sir,
            Beverly February 15—1803
          
          Having been informed by my Friend the Hon. Mr Cutler that he had shewn you some specimens of our Manufacture, and that you had asked him some questions, particularly respecting the Wadding, which he could not answer, I observed to him in reply that I would do myself the honor of writing you on the subject.—The cotton is carded in an entire fleece (as we call it), then laid on a board & wet with gum, and set aside until it is dry—My intention was when writing Mr. Cutler to have enclosed several samples of different kinds of our Manufacture, but find they will make a Package too large to incumber the Mail with, and shall embrace the first conveyance by water from this neighborhood—I requested of Mr. Cutler to lay in a Claim for a Patent for making the wadding: altho’ I cannot claim the invention of it originally, yet I can say that I made the first ever made in the United States, and without having seen a piece of imported larger than a cent— Large quantities have been imported within two years and some of it retailed at the enormous price of 80 cents pr. piece. We should be very glad to make almost any given number of Pieces, & sell them at a price which would afford the retailer a handsome profit at 33 cents—
          As it is not convenient to send the samples by the mail as contemplated, I omit any observations which might otherwise be made on the several articles which we manufacture—
          I flatter myself Sir, that any communications I may make respecting the subject will not be esteemed as troublesome— 
          I am Sir respectfully your humble Servant
          
            James Burnham
          
        